Citation Nr: 1500218	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral foot disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain.

6.  Entitlement to an effective date earlier than November 7, 2008, for the grant of service connection for left ankle sprain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and in Atlanta, Georgia, respectively.  Local jurisdiction of the appeal is currently with the St. Petersburg, Florida, RO.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2010 and May 2011 substantive appeals to the Board, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  He was scheduled for a hearing November 2012, but prior to the hearing, he requested that it be rescheduled to a later date.  See 38 C.F.R. § 20.704(c) (2014).  The Veteran has not been rescheduled for another hearing and he has not withdrawn his hearing request.

Because the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

